DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 1-5 are currently pending. Claim 1 has been amended. No claims were canceled; and no new claims were added.
Specification
The new title submitted 12/9/2021 is acknowledged and accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maindron et al (US 2014/0124767 A1-IDS prior art of record, hereafter Maindron).
Re claim 1, Maindron discloses in FIG. 6 (with references to FIGS. 4 and 5) an organic light-emitting display apparatus comprising:
a substrate (3; ¶ [0050]);
first electrodes (6; ¶ [0050]) arranged separate (by 9; ¶ [0052]) from one another on the substrate (3);
a second electrode (7; ¶ [0050]) disposed above the first electrodes (6) to face (cover) the first electrodes (6);
a pixel defining layer (9; ¶ [0052]) covering a portion (upper horizontal plane and sidewalls of 6; and underside of 7) of each of the first electrodes (6) and the second electrode (7) such that flat center region of each of the first electrodes (6) and flat center region of the second electrode (7) are exposed (before formation of layer 10);

a first encapsulating layer (12’; ¶ [0055]) disposed on the second electrode (7) and patterned to be a plurality of islands (pads; ¶ [0059]) separate from one another, the first encapsulating layer comprising a same organic material (resist R; ¶ [0055]) throughout the plurality of islands (12’); and
a second encapsulating layer (13’; ¶ [0053]) covering the islands (pads) of the first encapsulating layer (12’) and comprising an inorganic material (Al2O3; ¶ [0053]).

Re claim 2, Maindron discloses the organic light-emitting display apparatus of claim 1, wherein the islands (pads) of the first encapsulating layer (12’) correspond to (¶ [0059]) the first electrodes (6).

Re claim 3, Maindron discloses the organic light-emitting display apparatus of claim 2, wherein the first electrodes (6) comprise first color (R; ¶ [0026]) sub-pixel electrodes (6), second color (G; ¶ [0026]) sub-pixel electrodes (6), and third color (B; ¶ [0026]) sub-pixel electrodes (6).

Re claim 4, Maindron discloses the organic light-emitting display apparatus of claim 3, wherein islands (pads) of the first encapsulating layer (12’) 

Re claim 5, Maindron discloses the organic light-emitting display apparatus of claim 4, wherein islands (pads) of the first encapsulating layer (12’) corresponding to the first color (R) sub-pixel electrodes (6) have a first radius of curvature (any curved portion of 12’; ¶ [0063]), islands (pads) of the first encapsulating layer (12’) corresponding to the second color (G) sub-pixel electrodes (6) have a second radius of curvature (any curved portion of 12’; ¶ [0063]), and islands (pads) of the first encapsulating layer (12’) corresponding to the third color (B) subpixel electrodes (6) have a third radius of curvature (any curved portion of 12’; ¶ [0063]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892